Title: To George Washington from Major General Nathanael Greene, 20 February 1777
From: Greene, Nathanael
To: Washington, George

 

Dear Sir
Baskenridge [N.J.] Feb. 20 1777

Your favor of the 18th came to hand last Evening—I shall pay due attention to its contents—but I fear my situation is too remote to carry on a communication of intelligence to advantage—Ever since I have been here I have been revolving the matter over and over in my mind respecting the subject of intelligence Nothing more elligible has occurd than the plan your Excellency suggests—but I hope the old channel of intelligence is not yet shut up. Day before yesterday I was at Bounbrook & Qu[i]bble town—there I met with Mr Lowrey the Commisary who inform’d me, the same Person that was employd by Col. Read & Col. Cox was expected out that day with intelligence—the purport of which he promisd to forward to you immediately.
I transmited a Return by Major Clarke yesterday to Head Quarters with the strength of the Brigades, and the places they are posted at—Lord Sterling has but few Troops in his Brigade except Mac Coy’s Regt and they are all at Quibble Town.
Lord Sterling, General Johnson and myself will endeavor to fix upon the best places to collect the troops at—little more can be done than agree upon proper alarm posts and make the Troops and ourselves acquainted with the ground. In order to make the Troops acquainted with the ground, I propose to send down Scouting parties dayly—not so much for the annoyance of the Enemy, as to get them acquainted with the Ground, and to keep them employed.
Should the Enemy advance my plan would be to attack them with light Troops on the Rear and upon the flanks Avoiding a General Engagement unless we can attack them on some advantageous ground, where they cant bring but part of their Troops to act.
I am unacquainted with General Putnams strength but if he has any considerable force, Brunswick should be his object by all means.
But I must confess I think General Putnam is in much more danger than we. I cannot help still apprehending Philadelphia to be their object, the consequence to them and injury to us is infinitely greater than beating up our Quarters here and fighting us on such disadvantageous Ground.
If the Enemy have no expectation of crossing the Delaware I should think they would move toward Trentown to draw our forces on the flat Country; there they may give us a cappital blow, here they cannot. In the flat Country their artillery is off great importance; here it is not, there Regular Troops can act to advantage—here they cannot; at least they have not that superiority here as they would have there. Our troops are almost all irregular and they know it. If they consult their

own interest they will avoid fighting us upon our Ground that we are acquainted with and they ignorant off. Upon the whole, I think General How will find it difficult to move any way; but if he moves at all I am confident it will be towards Philadelphia. But Notwithstanding I will make the best preparation our situation will admit. Lord Sterling is going below tomorrow to endeavor to fix upon some plan to get intelligence. I will meet General Sullivan at the same time and form a plan for the purpose of supporting each other.
We sent down forty Waggons after forage Yesterday. Their success I have not heard but they are mostly returnd. This moment the Quartermaster came in and reports they all got full loads and have returned safe—they were within a mile of the Enemies Quarters.
The Small Pox prevails amongst the Troops here. I am with great respect your Excellencies most Obedient & very humble Servt

N. Greene

